                                                                   JS-6
 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11
12   CASSIE L. CARMICHAEL,               ) Case No. LA CV 18-06182-VBF-SP
                                         )
13                       Plaintiff,      )
                                         )
14                v.                     )           JUDGMENT
                                         )
15   HOUSING AUTHORITY OF SAN            )
     LUIS OBISPO et al.,                 )
16                                       )
                     Defendants.         )
17   _____________________________
18
19        IT IS HEREBY ADJUDGED that the complaint and this action are dismissed
20 without prejudice.
21 o
22 Dated: June 20, 2019
                                         ________________________________
23
                                          Hon. VALERIE BAKER FAIRBANK
24                                         Senior United States District Judge
25
26
27
28
